Order unanimously reversed and indictment reinstated. Memo*1126randum: The allegations of the indictment were amply supported by the evidence before the Grand Jury. The second count contains a date of September 1, 1960, which is obviously incorrect. The correct date would be September 1, 1957. This, of course, may be cured by amendment but, in any event, the insertion of an obviously incorrect date does not affect the validity of the indictment. (Appeal by the People from an order of Onondaga County Court dismissing indictment No. 62-28 charging the defendant Lago with violations of section 2460 of Penal Law.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.